Citation Nr: 0740124	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-38 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a date earlier than August 10, 2004, for the 
grant of service connection for seborrheic dermatitis of the 
face and head.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran was granted service connection for seborrheic 
dermatitis of the face and head by way of a rating decision 
dated in March 2005.  The veteran submitted his notice of 
disagreement with the effective date established for service 
connection in November 2005.  At that time the veteran stated 
that there was "clear and unmistakable error in a 1972 
decision."  The evidence of record shows that the veteran's 
claim was denied on two occasions in 1972 for his failure to 
report for a VA examination.  The veteran's November 2005 
statement infers a claim of clear and unmistakable error 
(CUE) in the denial of his claim in 1972.

The issue of CUE has not been developed or certified on 
appeal.  Further, it is not inextricably intertwined with the 
current issue on appeal.  Accordingly, the issue of CUE in a 
1972 decision is referred to the RO for such further 
development as may be necessary.  

Finally, the veteran testified before the undersigned 
Veterans Law Judge at a video conference hearing in November 
2007.


FINDINGS OF FACT

1.  The veteran originally submitted a claim for disability 
compensation benefits for a skin disability in January 1972.

2.  The veteran's claim was denied for failure to report for 
a VA examination in April 1972.  It was denied again for the 
same reason in July 1972.  The veteran did not appeal.

3.  The veteran sought to reopen his claim in May 1980.  He 
was asked to provide authorization for the RO to obtain 
evidence in the case in June 1980.  The veteran failed to 
respond to the request.  His claim was abandoned.

4.  The current claim for service connection was received on 
August 10, 2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date for service 
connection for seborrheic dermatitis of the face and head, 
prior to August 10, 2004, are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.158 (1972); 38 C.F.R. § 3.158 
(1979); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from June 1970 to January 
1972.  His original claim for entitlement to service 
connection for disability compensation, based on a skin 
disorder, was received at the RO on January 27, 1972.  The 
veteran listed his address for a city in Louisiana (LA).  He 
listed P.O. Box 254 in lieu of a street address on his claim 
form.  This same P.O. Box number was included on his DD 214.

The claims folder includes a records envelope that contains 
the veteran's service medical records (SMRs).  They are also 
date stamped as received on January 27, 1972.

The SMRs do reflect several instances of treatment for a skin 
rash or acne during service.  The latest treatment entry for 
a rash or acne was dated in September 1971.  The veteran's 
separation physical examination noted the presence of a rash 
on the sternum and acne on the forehead in January 1972.  

The RO requested a VA examination for the veteran.  It 
appears notice for the examination was sent to the address 
provided by the veteran.  The veteran failed to report for 
the examination.

The RO denied the veteran's claim, on the basis of his 
failure to report for the examination, in April 1972.  The 
denial letter was sent to the same P.O. Box number as used by 
the veteran on his VA claim.  There is no indication in the 
claims folder that the letter was not delivered to the 
veteran.  

The Board notes that there is a discrepancy in the claims 
folder involving the P.O. Box number used by the veteran in 
1972.  As shown, he included the number 254 on his VA claim 
form and that same number was used on his DD 214.  However, 
the veteran used P.O. Box 264 on his original appointment of 
a representative, dated in February 1972.  He also used the 
264 number on a VA education assistance application submitted 
in February 1972.  The veteran and VA exchanged 
correspondence regarding his VA education benefits using P. 
O. Box 264 into 1974.

The veteran submitted a statement in June 1972.  He referred 
to his claim for service connection that was submitted in 
January 1972.  He said he was sent a notice to report for a 
VA examination but did not receive it.  He stated that he was 
willing to report for an examination and asked that one be 
scheduled as soon as possible.  The veteran provided a new 
address on Scenic Highway, Baton Rouge, LA.  

The veteran was scheduled for another examination in July 
1972.  His new address was used for contact.  He again failed 
to report for the examination.  The RO denied his claim in 
July 1972.  The letter noted that applicants for disability 
compensation must undergo an examination when requested.  See 
38 C.F.R. § 3.329 (1972).  The denial also advised the 
veteran that no further action would be taken on his claim 
unless he informed them of his willingness to report for an 
examination.  The letter provided a section for the veteran 
to sign and return to show his willingness to report for an 
examination.  The veteran was further informed that, upon 
receipt of his statement, he would be re-scheduled for his 
examination and his claim would be reconsidered when the 
examination was complete.  A copy of the letter was also 
provided to the veteran's designated representative at the 
time.  There is no indication in the claims folder of a 
failure of delivery of the letter to the veteran.

The veteran submitted a new claim for service connection for 
a skin disorder that was received in May 1980.  He listed 
treatment from two physicians on his claim form.  The veteran 
used a new address on West Perimeter Drive in the same city 
as before.  

The RO wrote to the veteran seeking his cooperation to obtain 
the records from the physicians on June 23, 1980.  The letter 
was sent to the address used by the veteran on his claim.  
The veteran was asked to complete a release of information 
form.  He was requested to return the form within 60 days, 
otherwise action may not be taken on his claim.  The reverse 
side of the letter contained a notice of appellate rights.  
The letter notified the veteran he could appeal the 
"decision" within one year of the date on the letter.

There is a handwritten notation on the letter that the 
veteran had not responded by July 1980.  There is no other 
evidence of a response from the veteran even after one year.  
Further, there is no evidence that the letter was 
undelivered.  

The veteran's current claim for service connection was 
received by the RO on August 10, 2004.  The claim was 
initially denied in November 2004.  However, additional 
evidence was added to the record and the veteran was granted 
service connection for seborrheic dermatitis of the face and 
head in March 2005.  He was assigned a 30 percent disability 
evaluation.  The effective date for the grant of service 
connection, and the 30 percent evaluation, was established as 
of the date of the claim, August 10, 2004.

The veteran's notice of disagreement with the effective date 
of service connection was received in November 2005.  He 
noted that the RO held that he had failed to report for a VA 
examination in 1972 and that his claim was denied.  He said 
he was never notified of an examination and never received a 
rating decision.  He said he gave up on his claim after not 
hearing from VA.  

The veteran also noted that the RO relied on his SMRs as 
evidence of a skin disorder in service when he was granted 
service connection.  The veteran argued that the records were 
available to VA in 1972 but were not used.  He said that he 
should be given an effective date of January 24, 1972.  [This 
date is the date of the veteran's release from active duty.]

The veteran testified at a video conference hearing in 
November 2007.  The veteran said he made his application for 
benefits right after his release from service in January 
1972.  He said he was told he would be scheduled for an 
examination and given information in that regard.  The 
veteran testified that he never received any notice regarding 
an examination.  He noted that he had applied for other VA 
benefits, to include a mortgage.  He said he had lived at 
only two addresses from when he got out of service and during 
the time of his claims in 1972 and 1980.  He said he lived on 
Scenic Highway for his claim in 1972, and on West Perimeter 
Road at the time of his claim in 1980.  He said that he used 
no other addresses during that time.  The veteran said he did 
not remember receiving anything from VA asking him to 
authorize VA to obtain medical evidence in 1980.  

II.  Analysis

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

However, where evidence requested in connection with an 
original claim is not furnished within one year after the 
date of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158(a) (1972).  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Id. 

The veteran has alleged that his SMRs were sufficient to 
evaluate his disability clam in January 1972.  However, that 
contention cannot overcome his failure to report for two 
examinations.  The veteran denied receiving the notice of 
denial for his failure to report in April 1972.  However, 
there is no evidence in the record that the letter was 
returned or undeliverable.  Moreover, the veteran contacted 
the RO in June 1972 and noted the previous reason for the 
denial of his claim.  He stated he was willing to report for 
an examination.

The RO scheduled him for another examination in July 1972.  
The veteran again failed to report.  His claim was denied on 
that basis with notice of the denial provided to him that 
same month.  He was advised of the action that was required 
of him if he wanted to pursue his claim.  The veteran failed 
to respond to the RO and did not address a disability 
compensation claim until May 1980, approximately 8 years 
later.

The Board notes that April 1972 was sent to an address 
different than another of record at the time, the difference 
being the number for the P.O. Box [254 versus 264].  However, 
as noted the letter was not returned for any reason.

Further, the notice letter of June 1972 was sent directly to 
the same address identified by the veteran in July 1972.  
Again, there is no evidence that the letter was returned.  In 
reviewing the evidence of record, the Board notes that there 
is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties".  Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992), citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed 
that the RO properly discharged its official duties by 
mailing notice of denial of his claim for failure to appear 
and what he needed to do to continue to pursue his claim.  

The veteran did not report for the required medical 
examination or inform the RO of his subsequent willingness to 
report for an examination within one year of the request in 
July 1972.  The RO sent the notice to the veteran's last 
known address, the address he provided with his specific 
request to be re-scheduled for an examination, and received 
no response.  An address confirmed by the veteran in his 
testimony of November 2007.  Therefore, the RO was, and is, 
correct to consider the claim abandoned.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 520-21 (1996).

The veteran's claim from May 1980 was also abandoned.  There 
he submitted a claim wherein he identified receiving medical 
treatment from two private physicians.  The RO wrote to him 
in June 1980 and told him he needed to provide a signed 
authorization for the RO to obtain the pertinent medical 
evidence.  He was advised to reply within 60 days or action 
may not be taken on his claim.  He was advised of his 
appellate rights.  The letter was sent to the same address 
used by the veteran on his claim form, and one he affirmed 
was his address at his hearing in November 2007.  The veteran 
failed to respond to the RO at any time and his next 
correspondence regarding his service connection claim was 
received in August 2004.  Thus, the May 1980 claim was also 
abandoned.  See 38 C.F.R. § 3.158(a) (1979).

The presumption of regularity clearly attaches to the RO's 
mailing of the letter in June 1980.  The veteran has 
contended that he did not receive the letter but he has not 
produced any evidence other than his own statements.  

The veteran has not provided clear evidence to rebut the 
presumption of regularity in regard to the notice provided in 
either July 1972 or June 1980.  See Butler v. Principi, 244 
F.3d 1337, 1339 (Fed. Cir. 2001).  The notice sent in 1972 
was to the street, city, and state address provided by the 
veteran in June 1972.  The only difference in the address 
used by the RO and that provided by the veteran was the RO 
included a zip code where the veteran did not.  The veteran 
has not alleged that an incorrect zip code was used.  The 
notice sent in June 1980 was sent to the exact address 
provided by the veteran in his claim of May 1980.  See Crain 
v. Principi, 17 Vet. App. 182, 186 (2003) (Court found that 
VA's use of incorrect zip code, along with the claimant's 
contention of nonreceipt, was sufficient to rebut presumption 
of regularity).  The addresses used by the RO were correct.  
See Hyson v. Brown, 5 Vet. App. 262, 264-65 (1995).

The Board notes that the veteran testified that he had only 
two addresses at the time of claims in 1972 and 1980.  The 
address provided in his submission of June 1972 and on his 
claim of May 1980.  He did not refer at all to the P.O. Box 
address included on his initial claim in January 1972 or the 
claim for education benefits.  He has never asserted that the 
P. O. Box address, either as 254 or 264, was a viable 
alternative address at any time after his submission of June 
1972 where he informed the RO of his change of address.  

The veteran's current claim was received on August 10, 2004.  
There are no intervening claims and the veteran does not 
contend that he submitted a new claim prior to August 2004.  
His grant of service connection was based on the date of 
receipt of his new claim because of the prior abandoned 
claims.  See 38 C.F.R. § 3.158(a) (2007).  That decision is 
correct.  The veteran's claims of 1972 and 1980 were both 
abandoned as the veteran failed to report for his examination 
in 1972 and failed to provide the RO with the requested 
records authorization in 1980.  He did not pursue his claims.  
Thus, as required by regulation, his claim for an earlier 
effective date, beyond the date of the current claim, must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

The veteran did not express any specific intent in regard to 
an effective date at the time he submitted his claim in 
August 2004.  The claim in this case was substantiated by 
means of the grant of service connection for a skin disorder 
in March 2005.  As a result, the notice required by 
38 U.S.C.A. § 5103(a) notice was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007).

The Board finds that VA has satisfied its duty to assist.  
The veteran has not identified any additional evidence that 
would be pertinent to his claim.  The Board is also unaware 
of any such evidence.  The veteran contends that his 
disability was evident in 1972, that his SMRs were sufficient 
to grant service connection, and that the effective date for 
service connection should be in 1972.  


ORDER

Entitlement to an effective date earlier than August 10, 
2004, for the grant of service connection for seborrheic 
dermatitis of the face and head is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


